Citation Nr: 1702709	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nerve impairment of the right hand, to include as secondary to service-connected right hand burn residuals and/or right shoulder injury residuals.

2.  Entitlement to an initial schedular compensable rating for depigmentation of the right hand due to burns. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a right shoulder injury. 

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his Stepson


ATTORNEY FOR THE BOARD
G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2007 and June 2010 by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

The issues of entitlement to an initial compensable rating for depigmentation of the right hand due to burns, entitlement to a rating in excess of 10 percent for residuals of a right shoulder injury, and entitlement to a total disability rating based on individual unemployability are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's nerve impairment of the right hand is unrelated to military service, and is not related to a service-connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for nerve impairment of the right hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Right Hand Nerve Impairment

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a disability caused or aggravated by a service-connected disability shall be service connected.  See 38 C.F.R. § 3.310.  In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

The Veteran contends that he has a neurologic disorder in the right hand, which is related to his service or, alternatively, due to his service-connected right shoulder and right hand disabilities.

The Veteran's service treatment records reveal that in February 1975, the Veteran sustained a gunshot wound to the right shoulder.  It was noted that the Veteran had slight weakness of his grasp on the right side and reduction in motion due to pain.  Sensation was intact.  A March 1975 treatment note reported that the Veteran had pain on full abduction of the right upper extremity, but had full range of motion and no longer required hospitalization.  Prognosis was reported as excellent.  It was noted that the bullet missed all vital structures in the area, except for a small chip fracture of the scapula and clavicle.  

An April 1977 service medical record revealed that the Veteran sustained a phosphorus burn to the right hand.  The Veteran had decreased sensation in the fingertips of the first second and third fingers, but no loss of sensation.  A May 1977 discharge summary noted that the Veteran demonstrated secondary degree burns on the right hand.  Extremities revealed no clubbing, cyanosis, or edema.  Neurological examination was grossly normal.  

The Veteran's September 1977 report of medical examination for the purpose of separation revealed a normal upper extremity examination and neurological examination. 

At a July 2001 VA examination, the Veteran reported numbness in the hands with cold weather, and stiffness with frequent use during the day.  He explained that he experienced sharp pain, pins and needles, and numbness with cold weather.  He stated he had to lift large beams for work and that he would drop things due to numbness in the right hand, with occasional cramping after a full day of working and lifting.  Physical examination revealed that the Veteran's cranial nerves from II to XII were grossly normal.  

A July 2004 VA examination report noted that the Veteran was an alcoholic and a chronic beer drinker and had four months of sobriety at the time of examination.  Motor and sensory examinations were normal on examination.  

At a March 2010 VA examination, the Veteran reported that he felt he had nerve damage to his right hand following his burn injury.  On examination, the Veteran had normal hand motor function, he reported decreased sensory appreciation of monofilament and vibration probing of all of the fingertips.  However objectively, the Veteran's examination was normal.  Electrodiagnostic testing was shown to reveal non-localized right ulnar nerve dysfunction, with delayed sensory latency and mild slowing of ulnar motor nerve conduction velocity.  There was mild median neuropathy at the wrist and left ulnar entrapment at the elbow.  It was noted that multiple nerve entrapments and/or dysfunction may suggest but were not diagnostic of underlying peripheral polyneuropathy possibly associated with a history of alcohol abuse.  The examiner explained that overall, the Veteran demonstrated ulnar nerve abnormality at the elbow level, but no abnormality at the wrist so his complaints did not match up with any past burn injury trauma to the right hand.  Diagnosis demonstrated no electrodiagnostic evidence of specific nerve abnormality at the right wrist or hand level.

In an April 2010 VA examination pertaining to the Veteran's scars, the examiner stated that the Veteran showed evidence of ulnar nerve entrapment at the elbow region on the right, but no evidence of nerve damage effecting the burn areas or specifically the hand or wrist.  

At his December 2011 hearing before the Board, the Veteran explained that he sustained a gunshot wound through the shoulder in February 1975 and a burn on his right hand in 1977, as well as decreased sensation of the first second and third fingers due to the burns.  The Veteran stated that even when wearing gloves in the winter his hand became cold and he had to go inside.  He stated that both hands got cold but his right hand would go numb.  The Veteran described cramping in his right hand if he tried to hold his hand in the same position.  He described a tingling sensation through hands, right through his arm.  He stated that he believed this was related to his right shoulder injury.  He explained that he took Gabapentin for his symptoms.  He noted that he was left-handed and had experienced symptoms of decreased sensation since his service.  

At an April 2013 VA examination, the Veteran reported that he had intermittent sharp pain, numbness, and tingling of the right hand.  He stated that with cold weather his right hand became cold and numb, which did not occur to the left hand.  Muscle strength was normal upon testing.  There was no muscle atrophy and reflex testing was normal.  Sensory examination to light touch was decreased in the right hand and fingers.  The Veteran was found to have incomplete paralysis of the ulnar nerve.  The examiner concluded that the Veteran's right hand condition was "less likely than not" incurred in or caused by the Veteran's service connected disability.  The examiner explained that electromyogram studies demonstrated ulnar nerve entrapment, but no nerve abnormality at the right wrist or hand.  The examiner noted that the service treatment records documented that the Veteran did not have any nerve involvement when he sustained his right shoulder gunshot wound and right second degree burns.  

The examiner explained that there was right ulnar dysfunction and per literature review, that nerve is commonly injured at the elbow because of elbow fracture or dislocation, and that prolonged pressure on the elbow or entrapment of the nerve may cause damage.  He stated that ulnar nerve dysfunction was caused by prolonged external pressure of the nerve, compression from adjacent structures or entrapment.  The examiner stated that it was therefore "less likely than not" that the Veteran's claimed right hand nerve impairment was related to active duty service or due to or aggravated by a service-connected disorder.

The probative evidence weighs against the Veteran's claim.  It is clear that the Veteran injured his right shoulder and sustained a burn to the right hand.  Moreover, service treatment records demonstrate decreased sensation at the time of the burn injury to the first second and third fingers.  

However, the Veteran is not shown to have had a neurological disability, as opposed to a brief demonstration of symptoms immediately following an injury, during service or at the time of discharge.  Following treatment for his burn injury, neurological examination was found to be grossly normal.  Service treatment records indicate that neurological symptoms had resolved by the time of the September 1977 report of medical examination for separation, as the Veteran's extremities and neurological examination were normal.  

Moreover, while in-service injuries are demonstrated, and the Veteran is competent to report symptoms capable of lay observation to include continuous symptoms of numbness and tingling.  However, the Veteran's statements regarding causation are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In contrast, the competent medical evidence, the findings of the VA examiners, are against the Veteran's claim that his claimed right hand symptoms are related to his service-connected right hand burn and right shoulder injury.  Instead, the VA examiners and electromyography findings are shown to attribute the Veteran's symptoms to the ulnar nerve, demonstrating a separate etiology unrelated to service and related, instead, to the elbow.  The VA examiners additionally indicate that the Veteran's symptoms could be due to former alcohol abuse.  

In sum, the medical evidence demonstrates that it is "less likely than not" that the Veteran's symptoms are related to service or were related to or aggravated by service connected disabilities.  The competent medical evidence demonstrates that the Veteran's symptoms are not clinically related to a service injury or a service-connected disability, outweigh the Veteran's lay assertions that his symptoms are due to service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for nerve impairment of the right hand, to include as secondary to service-connected right hand burn residuals and/or right shoulder injury residuals is denied.


REMAND

The Veteran was afforded a VA examination of the shoulder in April 2013, in which the VA examiner found that the Veteran did not have a right shoulder disorder.  The examiner noted that the Veteran had "good" range of motion but failed to report any range of motion findings.  Given the Veteran's December 2011 testimony that he had trouble lifting things and fatigue in his right shoulder with use, a new examination should be provided to the Veteran in order to determine whether his in-service right shoulder injury has resulted in or aggravated a musculoskeletal disability and exact range of motion measurements should be noted.

Additionally, during his December 2011 hearing before the Board, the Veteran indicated that he had been unable to work since 2004.  Accordingly, a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the evidence of record.  A TDIU is part of increased rating claims where the Veteran claims his disability causes unemployability, and additional development should be undertaken to determine whether the Veteran wishes to pursue such a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Development of the TDIU claim may impact the increased rating claims in that such development may present a more complete picture of the Veteran's service-connected depigmentation of the right hand and right shoulder disabilities and their effects.  Thus, those issues are also remanded to the RO.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is remanded for the following action:

1.  The RO must assist the Veteran in development of the record as it relates to his claim of entitlement to TDIU.

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a right shoulder injury.  The claims file and all electronic records on must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must clearly identify which side (right or left) is dominant, as well as discuss whether there is moderately severe or severe muscle injury of the extrinsic muscles of the right shoulder girdle, to include the trapezius, levator scapulae, and serratus magnus.  The report prepared must be typed.

If it is determined that the Veteran has musculoskeletal right shoulder symptoms, to include loss of range of motion, related to his service-connected right shoulder disorder, the examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


